CLARK, Judge.
In the voir dire hearing Officer Crenshaw testified that when defendant and Hemphill were brought to the principal’s office they were advised that they were suspects of breaking into the vending machine at Checker Cab. They were advised of their Miranda rights in the presence of the principal before leaving the school on the way to the police department Law Enforcement Center. He turned defendant over to Officer D. V. Crump.
Office Crump testified that when defendant was brought to the Center he advised him of his rights. Defendant said, “I know what [my rights] are. I’ve seen them before.” He did not ask for a lawyer. Defendant signed a Waiver of Rights form. Defendant was identified by the witness from Checker Cab. Defendant said, “I’ve been caught.” He was asked about other crimes, and he freely began to tell Crump about breaking into other vending machines with a screwdriver, including the subject crimes.
The court found that defendant’s confession was freely and voluntarily given after being advised of his constitutional rights. The motion to suppress was denied.
Defendant contends that there was no evidence that defendant specifically waived his right to counsel, and relies on State v. Butler, 295 N.C. 250, 244 S.E. 2d 410 (1978), which held that defendant’s statement was inadmissible because he had not made an “express” or “specific” waiver of his rights.
On 24 April 1979 the United States Supreme Court, in North Carolina v. Butler, 47 U.S.L.W. 4454 (1979), rejected the express waiver rule of Butler. It was held that a defendant could waive his right to counsel without explicitly stating that he waives that right. The evidence in Butler on the waiver question is remarkably similar to the evidence in the case sub judice. Defendant, in Butler, had an eleventh grade education, defendant Curry a tenth grade education. Both were told of their rights, allowed to read them, and apparently understood them. Both expressed willingness to talk, and neither asked for an attorney. In the case before us, defendant signed a waiver, but defendant, in Butler, did not.
In the case sub judice, it is questionable whether the defendant explicitly waived counsel. Officer Crump testified that he *71could not recall that defendant said he did not want or did not need a lawyer, but he was sure that defendant did not ask for a lawyer. Officer Crenshaw testified that defendant was told he could call a lawyer if he wanted one, and defendant said he didn’t need one.
The question of waiver must be determined on “the particular facts and circumstances surrounding that case, including the background, experience, and conduct of the accused.” Johnson v. Zerbst, 304 U.S. 458, 464, 82 L.Ed. 1461, 1466, 58 S.Ct. 1019 (1937). An implicit waiver may be sufficient. We find the evidence sufficient to support the finding of the trial court that defendant knowingly and voluntarily waived the rights delineated in the Miranda case. The judgment is
Affirmed.
Judges Vaughn and Carlton concur.